          Case 7:21-cr-00420-PMH
Case 7-21-cr-00420-PMH-1          Document
                            Document       20 Filed
                                     18-1 Filed     08/04/21
                                                in NYSD       Page 1 of 3Page 1 of 3
                                                        on 08/03/2021



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK

   United States of America                                                         Protective Order

                   v.                                                              21 Cr. 420 (PMH)

   Winston White, a.k.a. “Wins,”

                              Defendant.



         Upon the application of the United States of America, with the consent of the undersigned

  counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

  finds and orders as follows:

         Disclosure Material. The Government has made and will make disclosure to the defendant

  of documents, objects and information, including electronically stored information (“ESI”),

  pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s

  general obligation to produce exculpatory and impeachment material in criminal cases, all of

  which will be referred to herein as “disclosure material.” The Government’s disclosure material

  may include material that (i) affects the privacy and confidentiality of individuals; (ii) would

  impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

  individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

  not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

  defense of this criminal case.

  NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

         1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

  any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

  defense solely for purposes of defending this action. The defense shall not post any disclosure
          Case 7:21-cr-00420-PMH
Case 7-21-cr-00420-PMH-1          Document
                            Document       20 Filed
                                     18-1 Filed     08/04/21
                                                in NYSD       Page 2 of 3Page 2 of 3
                                                        on 08/03/2021



  material on any Internet site or network site to which persons other than the parties hereto have

  access, and shall not disclose any disclosure material to the media or any third party except as set

  forth below.

         2. Disclosure material may be disclosed by counsel to:

             (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

  retained by counsel, as needed for purposes of defending this action;

             (b) Prospective witnesses for purposes of defending this action.

         3. The Government may authorize, in writing, disclosure of disclosure material beyond that

  otherwise permitted by this Order without further Order of this Court.

         4. This Order does not prevent the disclosure of any disclosure material in any hearing or

  trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

  should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

         5. Except for disclosure material that has been made part of the record of this case, the

  defense shall return to the Government or securely destroy or delete all disclosure material,

  including the seized ESI disclosure material, within 30 days of the expiration of the period for

  direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

  order dismissing any of the charges in the above-captioned case; or the granting of any motion

  made on behalf of the Government dismissing any charges in the above-captioned case, whichever

  date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

  reasonable efforts to seek the return or destruction of such materials.

         6. The defense shall provide a copy of this Order to prospective witnesses and persons

  retained by counsel to whom the defense has disclosed disclosure material or the Government’s


                                                     2
          Case 7:21-cr-00420-PMH
Case 7-21-cr-00420-PMH-1          Document
                            Document       20 Filed
                                     18-1 Filed     08/04/21
                                                in NYSD       Page 3 of 3Page 3 of 3
                                                        on 08/03/2021



  ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

  maintain a record of what information has been disclosed to which such persons.

         7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

  belonged to the defendant.

                                      Retention of Jurisdiction
         8. The provisions of this order shall not terminate at the conclusion of this criminal

  prosecution and the Court will retain jurisdiction to enforce this Order following termination of

  the case.

  AGREED AND CONSENTED TO:

     AUDREY STRAUSS
     United States Attorney

  by: /s/ Stephanie Simon______                    Date: _August 3, 2021
      Stephanie Simon
      Assistant United States Attorney


     /s/ Patrick Joyce                             Date: August 3, 2021
     Patrick Joyce
     Counsel for Winston White, a.k.a. “Wins”

  SO ORDERED:

  Dated: White Plains, New York

                 4
         August ____, 2021

                                                       ____________________________________
                                                       THE HONORABLE PHILIP M. HALPERN
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
